Mr. Justice Magruder delivered the opinion of the Court: This was an application for discharge under section 2 of “An act concerning insolvent debtors,” being chapter 72 of the Revised Statutes of this State. The appellants were arrested on a capias ad satisfaciendum, issued upon a judgment, recovered in the Superior Court of Cook county, in an action of trespass for an assault and battery. The judgment, so recovered, has heretofore been brought before this court for review, and was affirmed by us in Mullin et al. v. Spangenberg, 112 Ill. 140. A full statement of all the facts will be found in the opinion in that ease. The Superior Court held, that malice was the gist. of the action, in which the judgment aforesaid was rendered, and that appellants could not be discharged under the Insolvent law. The decision of that court was affirmed by the Appellate Court, and Mullin and McHugh, the insolvent debtors, have appealed. In the record, now presented to us, no other question is involved than that, which was considered and decided by us in In re Murphy, 109 Ill. 31. The decision in the last named case is decisive of all the issues in the case at bar. The judgment of the Appellate Court is, therefore, affirmed. Judgment affirmed.